UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Hey an \ [12 | 20
-\V-
No. 13-cr-340-8 (RJS)
GEORGE KOKENYEI, ORDER
Supervisee.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

At the January 15, 2020 proceeding in this matter, the government moved to dismiss two
specifications of violation on the grounds that the corresponding criminal charges had been
dismissed in the Middle District of Pennsylvania after the district court suppressed wiretap
evidence under 18 U.S.C. § 2518(8). The Court is now in receipt of the opinion from the Middle
District of Pennsylvania setting forth the reasons for that suppression. See United States v. Rinaldi,
Case Nos. 18-cr-279, 18-cr-280 (RDM) (M.D. Pa. December 18, 2019), ECF Doc. No. 209. In
that opinion, the district court suppressed the wiretap evidence because the government failed to
give a satisfactory explanation for the delayed sealing of the wiretap recordings. Jd. at 48.

While the district court in Pennsylvania cited Second Circuit case law in its opinion, see
id, at 14, 24, this Court is unaware of any case in this Circuit suppressing wiretap evidence under
18 U.S.C. § 2518(8) for delayed sealing. Indeed, courts in this Circuit have permitted delays of
several months when the government did not act in bad faith. See, e.g., United States v. Stegemann,
40 F. Supp. 3d 249, 273 (N.D.N.Y. 2014); see also United States v. Maldonado-Rivera, 922 F.2d
934, 951 (2d Cir. 1990). In light of the case law in this Circuit, IT IS HEREBY ORDERED
THAT the parties shall each make a submission, no later than February 7, 2020, addressing

whether the wiretap evidence may be considered in the pending violation of supervised release
proceedings in this Court. IT IS FURTHER ORDERED THAT, by that same date, the government
shall also supply the Court with (1) any relevant affidavits that explain the sealing delay in
Pennsylvania, and (2) any other evidence collected in the investigation in Pennsylvania, including
post-arrest statements made to law enforcement officers, statements made to undercover agents
and informants during the course of the Pennsylvania investigation, and physical evidence seized
in connection with the Pennsylvania investigation.
SO ORDERED.
Dated: January 22, 2020 (C357
New York, New York
RICHARD J. SULLIVAN

UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 
